                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

WILLIAM KINNEY and              )
MARGARET KINNEY,                )
                                )
          Plaintiffs,           )
                                )
v.                              )                  No.:   3:18-CV-227-TAV-HBG
                                )
ANDERSON LUMBER COMPANY, INC. )
KIZER & BLACK ATTORNEYS, PLLC, )
McDONALD, LEVY, & TAYLOR, P.C., )
                                )
          Defendants.           )


                                         ORDER

       In accordance with the accompanying Memorandum Opinion, this pro se civil

action is DISMISSED WITH PREJUDICE based on plaintiffs’ failure to state a claim

upon which relief can be granted and the Court’s declining to exercise supplemental

jurisdiction over plaintiffs’ remaining state law claims. Furthermore, plaintiffs are hereby

PRECLUDED, RESTRAINED, and ENJOINED from filing any new civil actions in the

United States District Court for the Eastern District of Tennessee without first obtaining

written certification from this Court that the complaint has some legal and factual

merit. To obtain this certification, plaintiffs must comply with the following requirements:

       1.      Plaintiffs must file a “Motion Pursuant to Court Order Seeking Leave
to File” with any proposed complaint.

       2.     As an exhibit to that motion, plaintiffs must attach a declaration or
sworn affidavit certifying that: (a) the claim is a new issue which has previously
never been raised by them in any court and is unrelated to the conspiracies they have
alleged in prior filings; (b) the claim is not frivolous; and (c) the claim is not made
maliciously or in bad faith.

       3.     By means of a second exhibit, plaintiffs must identify and list: (a) the
full caption of each and every suit that has been previously filed by them in any
court against each and every defendant in the suit that they wish to file, and (b) the
full caption of each and every pending suit that has been previously filed by them
or on their behalf.

       Failure to comply with or satisfy the terms of this Order is grounds for this Court to

deny any motion for leave to file made by plaintiffs.

       The Clerk is DIRECTED to close this case and is further PRECLUDED,

RESTRAINED, AND ENJOINED from accepting any complaint filed by plaintiffs

unless it includes this Court’s certification as set forth above.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               2
